Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                Remarks
	This Office Action fully acknowledges Applicant’s remarks filed on January 26th, 2022.  Claims 1-4, 8-18, and 21-24 are pending.  Claims 5-7, 19, and 20 are canceled.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

In claims 1/16–
a) at least one protective substance for protecting…


In claims 12/13 –
b) at least one analyte-permeable diffusion-inhibiting component


In claim 14 –
c) an indicator component formulated to signal replacement…



Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a)  a buffer, an adsorbent, a radical scavenger, a reducing agent, a catalyst, a polymer, or equivalents thereof as seen in par. [0021] of Applicant’s pre-grant publication US 2019/0049380.


b)  Any of those elements as disclosed in pars. [0113-0114,0123-124], and equivalents thereof 

c)  a dye and equivalents thereof (see par. [0035]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1-4, 8, 11-18, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reardon et al. (US 2013/0244266), hereafter Reardon in view of Suzuki et al. (USPN 6,139,797), hereafter Suzuki, and in view of Woodward et al. (US 2009/0032397), hereafter Woodward.
Reardon discloses biosensing systems (abstract).  With regard to claim 1, Reardon discloses a protective device for a sensor unit, as recited therein, comprising at least one protective substance (pars. [0186,0187], for example) for protecting the sensor unit, and a protective layer 22, and an at least partially media-permeable functional layer 30 configured to contact the medium with a medium-contacting side, wherein the protective layer 22 is adjacent the functional layer 30 and opposite the medium-contacting side of the functional layer (wherein Examiner asserts that the medium itself is not a positively claimed structural element of the device and is drawn to a prospective workpiece, wherein the functional layer 30 commensurately provides such a side, and as seen in fig.13 with the adjoining side opposite to protective layer 22), and wherein the at least one protective substance is contained within the protective layer (pars. [0165-0172,0182-0193], figs. 8&13, for example).  With regard to claims 16, 22, and 23 Reardon discloses that the at least one protective substance may be an adsorbent or a polymer (pars. [0186,0187], for example).  With regard to claims 2, 3, 17, and 24 , Reardon discloses that the at least one protective substance is one of a pH buffer polymer, a pH buffer solution, a redox buffer, and/or a redox buffer polymer as Reardon discloses that the protective substance that encapsulates and immobilizes the biocomponent may be provided a polymer membrane for microencapsulation including those particular polymers discussed therein, and particularly as in claims 3 and 24, Reardon discloses that hydrogels such as polyacrylimade may be utilized for immobilizing the biocomponent (pars. [0187-0189], for example); with regard to claims 4 and 18, Reardon discloses that the functional layer may be embodied in the form of an organic or inorganic membrane, a gel, or a dispersion (pars.[0184-0193], for example). ,   With regard to claims 8 and 21, in as much as required and claimed herein, Reardon discloses all of the positively claimed structural elements of the device and such device is fully capable of being fastened to a prospective sensor unit in as much as recited and required herein, and further as in cl. 21 Reardon discloses having a surface that has a surface region shaped, and such shaped region being a bubble-repelling geometry as Reardon includes a convex geometry to a surface of the protective device as which is commensurate with that disclosed by Applicant -see par. [0061] of incorporated-by-reference US 2017/0184499 which was used to provide disclosure to this “bubble-repelling geometry-, in as much a required and claimed herein) and is thereby said to be fully capable of such functional fastening recited herein, wherein it is further noted that both the medium and the sensor unit are drawn to intended workpieces that are not positively claimed elements of the device.  With regard to claim 11, Reardon discloses that the protective substance is an inlay which is at least partially surrounded by the protective 22 (par. [0188], for example).  With regard to claims 12 and 13, Reardon discloses that a diffusion-inhibiting component is provided in a ceramic material or porous polymeric material that is contained in a diffusion barrier layer that sits atop the enzyme biocomponent layer (par. [0036], for example), disposed as claimed, wherein Examiner notes that the relative structural constitution with respect to the sensor unit is not given patentable weight as the sensor unit is not a positively claimed element of the device and is drawn to a prospective workpiece.  With regard to claim 14, Reardon discloses at least one indicator component (i.e. transducer dye in section 30, fig. 13) formulated to signal replacement of the protective device, disposed as claimed,  in as much as recited and required herein.  With regard to claim 15, Reardon discloses a substance for reducing a surface tension of at least one component of the protective device wherein the substance is an alcohol disposed as claimed, (pars. [0202,0203], for example).  With regard to claim 16, as discussed above, Reardon discloses the claimed protective device, and further discloses a sensor unit including a substrate as given by the end substrate of the fiber optic cable 50 with an end-face substrate and indicator applied within functional layer 30, as well as a light source 70 adapted as claimed, a detection unit 60 adapted as claimed, an electronics unit 62/64 configured as claimed (pars. [0181-0183], figs. 13&14, for example).  
With regards to claims 1 and 16, Reardon does not specifically disclose a cap as claimed.
Suzuki discloses a sensor device including an optical fiber sensor probe (abstract).  Suzuki discloses that a cap 21 is provided to cover the sensing and functional layers of the probe and allow for drawing in a sample to be analyzed therein, and wherein the cap, in a region or portion thereof facing towards the medium [in operation as in cl. 1], is embodied to be releasably attached to the sensor unit or releasably applied to the sensor unit, as such cap is structured and arranged commensurately as claimed and is thus fully capable of such functionality, and is fully capable of being released by way of a given applied force, also noting that the cap member 21 in Suzuki is releasable as such as seen in fig. 8 (lines 35-67, col. 13;lines 55-62, col. 16figs. 5&8, and 9, for example).
Woodward discloses an ionic probe wherein the top of the active chamber of the probe is protected by a cap 122, which may be made of rubber (par. [0048], fig. 6, for example).
It would have been obvious to one of ordinary skill in the art to modify Reardon to include providing a cap configured as claimed and made of an elastic material such as taught by Suzuki and Woodward in order to provide a releasable element that conveniently provides for confining fluid samples therein for investigation of biosensing applications as likewise desired and appreciated by Reardon (see pars. [0005,0061], for example, wherein biosensing applications are discussed including with respect to fluid solutions), and wherein an elastic material provides a suitable protective material to the probe, and from a material that is low cost and has mechanical properties which allow ease of handling by the user and manipulation when necessary.



Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reardon in view of Suzuki and Woodward as applied to claims 1-4, 8, 11-18, and 21-24 above, and further in view of Phillips.
Reardon/Suzuki does not specifically disclose that the functional layer comprises first and second functional layers wherein the at least one protective substance is located between the first and second functional layers.
Phillips discloses an optical fiber probe wherein the functional layer comprises first and second functional layers 55, 130 and wherein the absorption protective substance layer is provided between layers 55, 130 providing for a suitable arrangement for interaction at the phosphor element sensing emissions therefrom to provide an optical measurement indicative of an analyte (lines 10-67, col. 8, fig. 4A, for example).
It would have been obvious to one of ordinary skill in the art to modify Reardon/Suzuki to provide the functional layer by first and second layers with the at least one protective substance located between the first and second layers such as taught by Phillips in order to provide an obvious, alternative arrangement which remains to provide a suitable optical fiber sensor for particularly carrying the light signal for interaction and assessment of an analyte as likewise desired by Reardon/Suzuki.
Further, it is noted that Reardon discloses that the functional layer includes inorganic fibers adapted to absorb liquid (pars. [0188,0189], for example, to synthetic materials including fibers), and application thereof in either of the two layers is merely a routine engineering design choice.


Response to Arguments
Applicant's arguments filed January 26th, 2022 have been fully considered but they are not persuasive.
With regards to claims 1-4, 8, 11-18, and 21-24 (and notably with respect to independent claims 1 and 16) rejected under 35 USC 103 as being unpatentable over Reardon in view of Suzuki and Woodward, Applicant traverses the rejection.
Applicant asserts that Reardon does not disclose at least one protective device as claimed.
Applicant asserts that the Applicant clearly describes the claimed protective substances as buffers that bind to reactive substances in the test medium and that are separate from the sensor unit (e.g. a transducer).
Examiner asserts that Applicant’s arguments are unpersuasive as they are not commensurate in scope with the claims.
Independent claims 1 and 16 do not require protective substances as buffers that bind to reactive substances in the test medium and that are separate from the sensor unit.
Independent claims 1 and 16 recite “at least one protective substance selected to protect the sensor unit against a physical and/or chemical alteration caused by at least one substance contained in the medium,” which does not necessitate Applicant’s contention to the particular buffers that bind to reactive substance in the test medium.
Further, the test medium is drawn to a prospective workpiece/consumable that is not positively claimed or required by the claims, and further, the sensor unit itself is not a positive element of the claims and the recitation of the claims does not preclude non-separable arrangements with respect to the protective substance and a sensor unit.
As discussed above and as seen in pars. [1086,0187], Reardon commensurately provides “at least one protective substance selected to protect the sensor unit against a physical and/or chemical alteration caused by at least one substance contained in the medium.” 

Applicant further asserts that the arrangement of the alleged protective layer 22 and the functional layer 30 of Reardon is the opposite of the arrangement recited in claims 1 and 16.  Applicant asserts that Reardon

Applicant’s attested medium in Reardon is not being relied upon nor is Applicant’s attested side the only side which may be designated the “medium-contacting side.” 
 	Neither a medium nor its contacting is required by the claims, and further, Applicant’s assertion is also predicated on a first point of contact in defining the medium-contacting side, whereas other sides/portions are afforded to be designated a “medium-contacting side” even if such a side is not prospectively the first side to come into contact with the medium in a prospective operation.
	Further, as discussed above, the claims do not require a medium nor its contacting, and Reardon commensurately discloses such a physical arrangement as claimed.
 	As seen in figure 13, Reardon shows protective layer 22 (including the at least one protective substance therein) arranged adjacent and opposite the medium-contacting side of the functional layer 30 (see the adjoining side of layer 30, which is opposite to the protective layer 22, and which adjoining side is the medium-contacting side as the matrix 22 and functional layer 30 are permeable such that a given medium may penetrate/diffuse therethrough to such adjoining side).
	As there are no such deficiencies with respect to the rejection of independent claims 1 and 16 for the reasons discussed above, the remaining dependent claims are maintained rejected for the reasons discussed above in the body of the action.

	Further, in view of Applicant’s amendments to the claims, claims 3 and 24, Examiner notes that Reardon discloses that polyacrylamide may be utilized as the at least one protective substance for immobilizing the biocomponent (par. [0189], for example).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798